Citation Nr: 1727999	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-21 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left foot disability, including as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1966 to November 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2016, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  In June 2016, the case was remanded for additional development.  

A November 2016 rating decision by the VA Appeals Management Center (AMC) granted service connection for a right knee disability (an issue also remanded by the Board in June 2016), and that matter is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issue of service connection for a back disability has been raised by the record in a February 2017 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Board is aware that this case was previously remanded and regrets the delay inherent with another remand.  However, in light of medical evidence newly associated with the record, the Board finds further development is necessary to properly adjudicate the claim.

The Veteran's primary theory of entitlement to the benefit sought is one of secondary service connection; he asserts that his service-connected right knee disability has caused left foot bunions.  He states that his right knee disability resulted in an altered gait and extra pressure on the left foot, which caused bunions.  See October 2010 statement and April 2016 BVA hearing transcript.  

Postservice medical records are silent for left foot complaints until March 2006 when a callus was noted on the left fifth toe.  On May 2010 VA examination, left foot calluses were noted on the medial side of the first metatarsal head and over the fifth metatarsal.  The examiner opined that the Veteran's left "foot condition" is less likely than not related to his right knee condition; the opinion was unaccompanied by adequate rationale.  

On July 2015 VA examination, a left foot bunionette was diagnosed.  The examiner opined that the Veteran's left foot disorder was less likely than not proximately due to or the result of the service-connected right knee.  He also opined that the foot "condition" preexisted service but was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner did not reconcile such opinion with the normal foot examination upon service entrance or the 36-plus years without postservice foot complaints.  

The Board's June 2016 remand, the Board sought a medical opinion which addresses the secondary service connection theory of entitlement.  On August 2016 VA examination, the diagnoses were bilateral pes planus (flat foot) in the 1960's, bilateral hallux valgus in the 1970's, and left foot second toe hammer toe in 2016.  [It is unclear whether the examiner found medical records that support such dates or simply based them on reports by the Veteran; the Board's review of the record did not locate documents supporting the dates of onset.]  The examiner reported that the "Veteran had mild bilateral pes planus when he entered service" but did not opine whether or not pes planus was aggravated in service.  He also failed to provide an opinion regarding the etiology of the Veteran's hammertoe (which was not diagnosed on May 2010 or July 2015 VA examinations, but was noted in September and December 2011 clinical records) and hallux valgus (also not diagnosed on May 2010 or July 2015 VA examinations).  As the claim of service connection for a left foot disability encompasses all foot disabilities shown during the appeal period, the opinion provided is inadequate.

As the Veteran's September 1966 service entrance examination report was silent as to a preexisting left foot disability, he is entitled to the presumption of soundness on entry to service with respect to such disability; and the presumption may only be rebutted by clear and unmistakable evidence of preexistence.  And if the presumption of soundness is rebutted, the Veteran is entitled to a further presumption that the disability was aggravated by service, which, likewise, may only be rebutted by clear and unmistakable evidence (that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition).  38 U.S.C.A. §§ 1111, 1153 (West 2015); 38 C.F.R. § 3.306 (2015); see Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).  

The record shows varying diagnoses; includes conflicting evidence as to whether a left foot disability (pes planus) pre-existed the Veteran's service; and lacks adequate medical opinion evidence regarding the etiology of the more recently diagnosed hammertoe(s) and hallux valgus.  Accordingly, a further medical advisory opinion is necessary.

The record shows that the Veteran receives periodic VA podiatric treatment.  The most recent records of VA treatment/examination in the record are from February 2017.  Records of all evaluations or treatment the Veteran has received for his left foot disabilities during the evaluation period are pertinent evidence in the matter at hand, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record updated records of all VA evaluations or treatment (i.e., those not already in the record) the Veteran has received for his left foot disabilities, specifically including all such records generated since February 2017.  

2.  The AOJ should thereafter arrange for the Veteran's record to be forwarded to the August 2016 examiner for review and an addendum opinion.  [If that provider is unavailable, the record should be forwarded to a podiatrist or orthopedist for review and the opinion sought.  If further examination of the Veteran is deemed necessary, such should be arranged.]  On review of the record (including this remand) (and examination of the Veteran if deemed necessary), the consulting provider should provide opinions that respond to the following:   

(a) Please identify (by diagnosis) each left foot disability entity found during the appeal period.  (Please specifically address the notations of pes planus, hallux valgus, bunion(s), callus(es), and hammer toe(s)).
 
(b) Please identify the likely etiology of each left foot disability entity diagnosed.  Specifically, is there (i) clear and unmistakable (obvious, manifest, and undebatable) evidence that any currently diagnosed left foot disability preexisted the Veteran's service (if so, identify the evidence) and (ii) if so, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the preexisting left foot disability was NOT aggravated (i.e., permanently worsened) during service (or that any increase was due to natural progress)?  Please specifically discuss and reconcile: the September 1966 enlistment examination report that notes normal feet on enlistment, a September 1966 report of medical history when the Veteran denied a history of foot trouble and bone, joint, or deformity, the July 2015 opinion that the Veteran's left foot "condition" existed prior to service, and the August 2016 notation that the "Veteran had mild bilateral pes planus when he entered service."   

(c) If there is no clear and unmistakable evidence that a currently diagnosed left foot disability preexisted service, is it at least as likely as not (a 50% or greater probability) that any such disability is directly related to (was incurred in/had its onset during) his active duty service? 

(d) Is it at least as likely as not (a 50% or greater probability) that any currently diagnosed left foot disability was caused by, or aggravated (permanently increased in severity beyond natural progression) by, his service-connected right knee disability?  If the opinion is to the effect that the right knee disability aggravated a left foot disability, the examiner should quantify, to the extent possible, the degree of disability that has resulted from such aggravation.  

The examiner must explain the rationale for all opinions, citing to supporting factual data.

3. The AOJ should then review the record and re-adjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

